DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MR. GUY GOSNELL and MS. MADISON MELTON on 04/27/2022 (see interview summary and its attachments).
The application has been amended as follows: 

1. 	(Currently Amended) A method for localizing data from at least one of two or more data sets, the method comprising: 
creating a first synthetic image from a first data set and a second synthetic image from a second data set, wherein creating the first and second synthetic images comprises projecting one or more features from the first and second data sets, respectively, onto a local tangent plane and rasterizing representations of the one or more features from the first and second data sets, respectively, by using respective positions of the one or more features projected from the first and second data sets onto the local tangent plane to create one or more corresponding synthetic features in the first and second synthetic images;
determining a transformation based upon a phase correlation between the first and second synthetic images, wherein the transformation provides for improved localization of the data from at least one of the first or second data sets; and 
generating a report that defines the transformation.

6. 	(Cancelled)

12. 	(Currently Amended) An apparatus configured to localize data from at least one of two or more data sets, the apparatus comprising processing circuitry and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed by the processing circuitry, cause the apparatus to: 
create a first synthetic image from a first data set and a second synthetic image from a second data set, wherein the apparatus is caused to create the first and second synthetic images by projecting one or more features from the first and second data sets, respectively, onto a local tangent plane and rasterizing representations of the one or more features from the first and second data sets, respectively, by using respective positions of the one or more features projected from the first and second data sets onto the local tangent plane to create one or more corresponding synthetic features in the first and second synthetic images; 
determine a transformation based upon a phase correlation between the first and second synthetic images, wherein the transformation provides for improved localization of the data from at least one of the first or second data sets; and 
generate a report that defines the transformation.

15. 	(Cancelled)

19. 	(Currently Amended) A computer program product for localizing data from at least one of two or more data sets, the computer program product comprising at least one non- transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions configured to: 
create a first synthetic image from a first data set and a second synthetic image from a second data set, wherein the computer-executable program code instructions configured to create the first and second synthetic images comprise computer-executable program code instructions configured to project one or more features from the first and second data sets, respectively, onto a local tangent plane and to rasterize representations of the one or more features from the first and second data sets, respectively, by using respective positions of the one or more features projected from the first and second data sets onto the local tangent plane to create one or more corresponding synthetic features in the first and second synthetic images; 
determine a transformation based upon a phase correlation between the first and second synthetic images, wherein the transformation provides for improved localization of the data from at least one of the first or second data sets; and 
generate a report that defines the transformation.
Reasons for Allowance
Claims 1-5, 7-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Mustikovela and Chen appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding independent claims 1, 18 and 20, Mustikovela discloses a system and method to identify orientations of objects within images. One or more neural networks that are trained to generate an image based on an input viewpoint and an input set of appearance parameters. Chen discloses a method to project colorized three-dimensional point cloud image onto the two-dimensional plane to form synthetic aerial image. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, projecting one or more features from the first and second data sets, respectively, onto a local tangent plane and rasterizing representations of the one or more features from the first and second data sets, respectively, by using respective positions of the one or more features projected from the first and second data sets onto the local tangent plane to create one or more corresponding synthetic features in the first and second synthetic images.
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 1-5 and 7-11 are dependent upon claim 1. Claims 13-14 and 16-18 are dependent upon claim 12. Claim 20 is dependent upon claim 19. These claims are allowable for at least the same reasons given for independent claims 1, 12 and 29..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                
/NANCY BITAR/Primary Examiner, Art Unit 2664